FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                December 22, 2009
                                TENTH CIRCUIT                   Elisabeth A. Shumaker
                                                                    Clerk of Court

 LINDA RAYNOR,

              Plaintiff–Appellant,

 v.                                                      No. 09-7079
                                               (D.C. No. 09–CV–00053–RAW)
 BILL WENTZ; CHERYL                                      (E.D. Okla.)
 DICKENSHEETS; DANE BAYERS;
 DON DRIVE; ELIZABETH
 HUTCHINSON; ELMIRA KING;
 HEATHER ROSE; LANE; MARION
 HILLSMAN, Judge; SAMUEL G.
 WILSON, Judge; JOHN E.
 LICHTENSTEIN; LICHTENSTEIN
 FISHWICK & JOHNSON; KATHY
 TODD; KIM V.H. GUTTERMAN;
 LOIS WENGER; MIDKIFF MUNCIE
 & ROSS; NADIA WEBB; NEIL
 SONENKLAR; ROBERT GOULD;
 WARREN PICCIOLO,
              Defendants–Appellees.


                           ORDER AND JUDGMENT *


Before LUCERO, McKAY, and MURPHY, Circuit Judges.



      After examining Plaintiff’s brief and the appellate record, this panel has


      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The case is therefore ordered submitted without oral argument.

      In this case Plaintiff, a pro se litigant, brought a civil suit for conspiracy

against various persons involved with the determination of her parental rights. As

part of the suit Plaintiff submitted a motion to proceed in forma pauperis. In its

first order considering the motion, the district court correctly noted it “has

discretion in deciding whether or not to grant a civil litigant permission to proceed

IFP.” Brewer v. City of Overland Park Police Dept., 24 F. App’x 977, 979 (10th

Cir. 2002) (citing 28 U.S.C. § 1915(a)). The court then noted that the IFP motion

contained almost no information that would allow it to properly review Plaintiff’s

expenses and income; the court then ordered Plaintiff to submit several types of

financial documents to supplement her motion by March 4, 2009. On March 9,

2009, following Plaintiff’s failure to provide any of the ordered documentation,

the district court entered an order denying IFP status and requiring Plaintiff to pay

the filing fee within twenty days. Finally, on April 8, 2009, the district court

dismissed the case without prejudice for failure to pay the filing fee. Plaintiff

appeals the district court’s denial of IFP status, which we review for abuse of

discretion. Lister v. Dep’t of Treasury, 408 F.3d 1309, 1312 (10th Cir. 2005).

      After careful review of Plaintiff’s filings, the district court’s orders, and the

record on appeal, we conclude that the district court did not abuse its discretion in

                                           -2-
denying IFP status and dismissing the complaint. For substantially the same

reasons set forth in the district court’s orders, we AFFIRM. Additionally,

Plaintiff has asked to proceed IFP on appeal. “[I]n order to succeed on a motion to

proceed IFP, the movant must show a financial inability to pay the required filing

fees, as well as the existence of a reasoned, nonfrivolous argument on the law and

facts . . . .” Id. We agree with the district court that the documentation Plaintiff

has provided does not indicate an inability to pay the required filing fee.

Accordingly, we DENY Plaintiff’s motion to proceed without prepayment of fees.

                                               Entered for the Court



                                               Monroe G. McKay
                                               Circuit Judge




                                         -3-